--------------------------------------------------------------------------------

Exhibit 10.4

STOCK OPTION AGREEMENT


Granted pursuant to the terms of the
Guinness Exploration, Inc. Amended 2010 Equity Incentive Plan


Unless otherwise defined herein, the terms defined in this Stock Option
Agreement (“Option Agreement”) shall have the same defined meanings as in the
Guinness Exploration, Inc. Amended 2010 Equity Incentive Plan (the "Plan").


I.  
PARTICIPANT.

 
NAME:                               ALASTAIR BROWN
 
ADDRESS:                        c/o P.O. Box 1910 – Level 7 Anzac House
181 Willis Street
Wellington, New Zealand 6140
 
The undersigned Participant is hereby granted an Option to purchase Common Stock
(“Shares”) of Guinness Exploration, Inc. (the “Company”), subject to the terms
and conditions of the Plan and this Option Agreement, as follows:
 
 

DATE OF GRANT:  September 19, 2010     FIRST VESTING: 1,000,000 Options vest on
May 31, 2011     SECOND VESTING: 1,000,000 Options vest on May 31, 2012    
SPECIAL VESTING: In the event of a merger, consolidation or plan of exchange to
which the Company is a party or a sale of all or substantially all of the
Company’s assets (each, a “Transaction”), all options awarded herein shall fully
vest immediately to the grantee referenced in this Option Agreement.    
EXERCISE PRICE PER SHARE: US$0.363 per share     TOTAL NUMBER OF COMMON
SHARES SUBJECT TO OPTION:
2,000,000 fully paid, non-assessable voting common shares, par value $0.001    
TYPE OF OPTION: Qualified     TERM/EXPIRATION DATE: FIVE YEARS from Date of
Grant, unless earlier terminated as provided herein.

 
 


 
1

--------------------------------------------------------------------------------

 


 
Subject to the terms and conditions contained herein, this Option shall vest as
follows:


II.             AGREEMENT.


1.             Grant of Option. The Committee, on behalf of the Company's Board,
hereby grants to the Participant an option ("Option") to purchase the number of
Shares set forth on first page of this Option Agreement, at the exercise price
per Share set forth on the first page of this Option Agreement ("Exercise
Price"), and subject to the terms and conditions of the Plan, which is attached
hereto as Exhibit A and incorporated herein by reference. This Option Agreement
is subject to all the terms, conditions and provisions of the Plan, and to such
rules, regulations and interpretations relating to the Plan adopted by the
Committee or the Board as may be in effect from time to time. If and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. The Participant accepts
the Option subject to all the terms and provisions of the Plan and this
Agreement. The undersigned Participant hereby accepts as binding, conclusive and
final all decisions or interpretations of the Committee or the Board upon any
questions arising under the Plan and this Agreement.


2.             Exercise of Option.
 
(a)   Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out on the first page of this Option
Agreement and with the applicable provisions of the Plan and this Option
Agreement.


(b)   Vesting Acceleration.
 
This Option shall become immediately fully vested and exercisable in the event
of a "Change in Control." For purposes of this Option, a "Change in Control"
shall be deemed to occur when, or upon:
 
(i)   Approval by the shareholders of the Company of a reorganization, merger,
consolidation or other form of corporate transaction or series of transactions,
in each case, with respect to which persons who were the shareholders of the
Company immediately prior to such reorganization, merger or consolidation or
other transaction do not, immediately thereafter, own more than 66% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company's then outstanding voting
securities, in substantially the same proportions as their ownership immediately
prior to such reorganization, merger, consolidation or other transaction, or a
liquidation or dissolution of the Company, or the sale of all or substantially
all of the assets of the Company (unless such reorganization, merger,
consolidation or other corporate transaction, liquidation, dissolution or sale
is subsequently abandoned); or
 
(ii)   Individuals who, as of the date on which the Option is granted hereof,
constitute the Board (the "Incumbent Board") cease for any reason to constitute
at least a majority of the Board, provided that any person becoming a director
subsequent to the date on which the Option was granted whose election, or
nomination for election by the Company's shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (other
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the Directors of the Company) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or
 
(iii)   The acquisition (other than from the Company) by any person, entity or
"group", within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act, of beneficial ownership (within the meaning of Rule 13-d
promulgated under the Securities Exchange Act, of 66% or more of either the then
outstanding shares of the Company's Common Stock or the combined voting power of
the Company's then outstanding voting securities entitled to vote generally in
the election of directors (hereinafter referred to as the ownership of a
"Controlling Interest") excluding, for this purpose, any acquisitions by: (1)
the Company or its Subsidiaries; (2) any person, entity or "group" that as of
the date on which the Option is granted owns beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act) of a
Controlling Interest; or (3) any employee benefit plan of the Company or its
Subsidiaries.
 
(c)   Method of Exercise. This Option shall be exercisable by delivery of an
exercise notice as attached to the Plan (the "Exercise Notice"), or on such
other form authorized by the Committee, that shall state the election to
exercise the Option, the number of Shares with respect to which the Option is
being exercised, and such other representations and agreements as may be
required by the Company. The Exercise Notice shall be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares. This Option shall be
deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by the aggregate Exercise Price.
 
No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise complies with applicable laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Participant on the date on which the Option is exercised with respect to
such Shares.


3.             Method of Payment. Payment of the aggregate Exercise Price shall
be by cash, or in any manner otherwise permitted by the Plan or the Committee.


4.             Restrictions on Exercise. This Option may not be exercised until
such time as the Plan has been approved by the shareholders of the Company, or
if the issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
law. This Option may not be exercised by anyone other than the Participant.
 
 

 
3

--------------------------------------------------------------------------------

 

 
5.             Transferability of Option. The Option granted hereby is fully
transferable or assignable by Participant, however may not be made subject to
execution, attachment or similar process, otherwise than by will or under the
applicable laws of descent and distribution or as consistent with the specific
Plan and Option Agreement provisions relating thereto.


6.             Term of Option.


(a)   Generally. This Option may be exercised only within the term set forth on
the first page of this Option Agreement, and may be exercised during such term
only in accordance with the Plan and the terms of this Option.


(b)   Termination of Participant. Without limiting the generality of Section
6(a), if Participant is Terminated for any reason except for death, Disability,
or "cause" (defined below), then for a period of ninety (120) days after the
Termination Date Participant may exercise this Option but only to the extent
that such Option is vested and would have otherwise been exercisable upon the
Termination Date. If Participant is Terminated because of Death or Disability
then this Option may be exercised for a period of twelve (12) months after the
Termination Date but only to the extent that such Option would have been
exercisable by Participant (or Participant's legal representative or authorized
assignee) on the Termination Date. If Participant is Terminated for cause, all
options will immediately terminate and shall be of no further force or effect.
For purposes of this Option Agreement, "cause" shall mean willful misconduct or
gross negligence.


7.             Notices. Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s principal office, and, in the case
of the Participant, to the Participant’s last permanent address as shown on the
Company’s records, subject to the right of either party to designate some other
address at any time hereafter in a notice satisfying the requirements of this
Section.


8.             No Rights of Stockholders. Neither the Participant nor any
personal representative (or beneficiary) shall be, or shall have any of the
rights and privileges of, a stockholder of the Company with respect to any
Shares purchasable or issuable upon the exercise of the Option, in whole or in
part, prior to the date of exercise of the Option.


9.             Entire Agreement; Governing Law. The Plan is incorporated herein
by reference. The Plan and this Option Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof, and may not be modified adversely to
the Participant's interest except by means of a writing signed by the Company
and Participant. This Agreement is governed by the internal substantive laws of
the State of Nevada.
 
 
 
 
4

--------------------------------------------------------------------------------

 


 
10.           No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A PARTICIPANT AT THE WILL OF THE COMPANY (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES
HEREUNDER). PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE IN ANY WAY WITH PARTICIPANT'S RIGHT OR THE COMPANY'S RIGHT TO
TERMINATE PARTICIPANT'S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
 
Participant acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof. Participant has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option and fully
understands all provisions of the Option. Participant further agrees to notify
the Company upon any change in his or her residence address.
 

PARTICIPANT    GUINNESS EXPLORATION, INC.   Alastair Brown                      
     
/s/ Alastair Brown
  By:
/s/ John Hiner
 
(SIGNATURE)
   
John Hiner - Secretary
 



[Signature Page to Stock Option Agreement granted pursuant to the terms of the
Guinness Exploration, Inc. Amended 2010 Equity Incentive Plan]
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------
